      Case: 1:18-cv-06874 Document #: 10-1 Filed: 01/07/19 Page 1 of 7 PageID #:164


                                                                                            and reference that section.l
           [lf you need additional space for ANY section, please attach an additional sheet


                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF ILLINOIS


(Full name under which convicted)
PETITIONER
                                                                     Case Number:
                                                                                         (Supplied by Clerk of this Court)
(Prisoner Number)
          VS.




(Warden, superintendent, or authorized
person having custody of petioner)
IR.ESPONDENT, and

(Fill in the following blank only if
judgment attacked imposes a sentence
to commence in the future.)

,ATTORNEY GENERAL OF THE                                             Case Number         of State Court Conviction:
STATE OF

(State where judgment entered)




                      AMENDED PETITION FOR WRIT OF HABEAS CORPUS                                               -
                               PERSON IN STATE CUSTODY

l.     Name and location of court where conviction entered:




2.     Date ofjudgment of conviction:


 3. Offense(s) of which petitioner               was convicted (list all counts          with indictment numbers,            if
       known)



,1.    Sentence(s) imposed:

i.     What was your plea? (Check one) E Not guilty tr Guilty E Nolo contendere
       If you pleaded guilty to one count or indictment and not guilty to another count or
       indictment, give detai ls:
            lf   you need additional space for ANY section, please attach an additional sheet and reference that section.I

Itev 06/01/2016
     Case: 1:18-cv-06874 Document #: 10-1 Filed: 01/07/19 Page 2 of 7 PageID #:165

                                                                                                 reference that section.]
            [lf you need additional Space for ANY section, please attach an additional sheet and




PART I      - TRIAL         AND DIRECT REVIEW
l.   Kind of trial: (Check one):                               E    Jury           EI   Judge only

2.    Did you testify at trial?                                tr YES     trNO
3.    Did you appeal from the conviction                or the sentence imposed? tr                    YES        trNO
      (A)         If you appealed, give the
                  (I   ) Name of court:
                  (2) Result:
                  (3) Date of ruling:
                  (4) Issues raised:




      (B)         If you did not appeal, explain briefly why not:



4.    Did you appeal, or seek leave to appeal, to the highest state court?                         n    YES        trNO
      (A)         If yes, give the

                  (l ) Result:
                  (2) Date of ruling:
                  (3) Issues raised:




      (B)         If you did not appeal, explain briefly why not:


5. Did you petition the United States Supreme Court for a writ of certiorari?
      trYES tr                 NO

      If yes, give date of petition:

  Date certiorari was denied:                                              PART      II - COLLATERAL
PROCEEDINGS


             [f   you need additional space for ANY section, please atlach an additional sheet and reference that section.]

ltev 06/03/2016
  Case: 1:18-cv-06874 Document #: 10-1 Filed: 01/07/19 Page 3 of 7 PageID #:166

                                                                                                                 section.]
             [lf you need additional space for ANY section, please attach an additional sheet and reference that


1.     With respect to this conviction or sentence, have you filed a post-conviction petition in state
       court?
                     trYES                    tr   NO

       With respectto each post-conviction petition give the following information (use additional
       sheets ifnecessary):

       A. Name of court:
       B.   Date of filing:

       C.   Issues raised:




       D. Did you receive an evidentiary               hearing on your     petition? tr YES                           tr   NO

       E.   What was the court's ruling?

       F.   Date of court's ruling:

       G.   Did you appeal from the ruling on your petition?                                     trYES tr                  NO

       H. (a) If yes, (l)            what was the result?

                               (2) date of decision:

            (b) If no, explain briefly why not:


       I.   Did you appeal, or seek leave to appeal this decision to the highest state court?
            trYES tr                   NO
            (a) If yes,        (l)   what was the result?
                               (2) date of decision:
            (b) If no, explain briefly why not:




.2. With resoect to this conviction or sentence.                have vou filed a Detition in a state court
       using any other form             of   post-conviction proceduie. such as boram nobis or habeas
                If   you need additional space for ANY section, please attach an additional sheet and reference that seciion.I

Itev   06/03/2016                                                      3
  Case: 1:18-cv-06874 Document #: 10-1 Filed: 01/07/19 Page 4 of 7 PageID #:167


             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]


    corpus?

    trYES trNO
    A. If yes, give the following information                        with respect to each proceeding (use additional
           sheets ifnecessary):

                         Nature of proceeding
                         Date petition filed

                         Ruling on the petition
                         Date of ruling

                         If you appealed, what was the ruling on the appeal?
                         Date of ruling on appeal
                         If there was a further appeal, what was the ruling?
                         Date of ruling on appeal

     3. With respect to this conviction                  or sentence, have you filed a previous petition for
habeas corpus in federal court?                              trYES tr      NO

     A. If yes, give name of court, case title and case number:

     B. Did the court rule on your petition?                    If   so, state

           (l)      Ruling:

           (2) Date:

.1. With      respect to this conviction or sentence, are there legal proceedings pending in any court,
     other than this          petition?       tr YES tr              NO
     If   yes, explain:




PART       III _ PETITIONER'S CLAIMS

              If    you need additional space for ANY section, please attach an additional sheet and reference that section.I

tev. 06/03/20 | 6
     Case: 1:18-cv-06874 Document #: 10-1 Filed: 01/07/19 Page 5 of 7 PageID #:168

                                                                                                  reference that section.]
             [lf you need additional space for ANY section, please attach an additional sheet and


l.   State briefly every ground on which you claim that you are being held unlawfully.
     Summarize briefly the facts supporting each ground. You may attach additional pages stating
     additional grounds and supporting facts. If you failto set forth all grounds in this petition,
     you may be barred from presenting additional grounds later.

      BEFORE PROCEEDING IN THE FEDERAL COURT, YOU MUST ORDINARILY
      FIRST EXHAUST YOUR STATE COURT REMEDIES WITH RESPECT TO EACH
      GROUND FOR RELIEF ASSERTED.

      (A)        Ground one
                 Supporting facts (tell your story briefly without citing cases or law):




      (B)            Ground two
                     Supporting facts:




      (c)            Ground three
                     Supporting facts:

              ilf you need additional space for ANY section, please attach an additional sheet and reference that section.I

Itev. 06/03/20 I 6
  Case: 1:18-cv-06874 Document #: 10-1 Filed: 01/07/19 Page 6 of 7 PageID #:169

                                                                                                             section.]
           [lfyou need additional space forANY section, please attach an additional sheet and reference that




     (D)         Ground four
                 Supporting facts:




2.   Have all grounds raised in this petition been presented to the highest court having jurisdiction?
     trYES tr               NO

3.   If you answered "NO" to question (2), state briefly what grounds were not so presented and why not:




PART IV _ REPRESENTATION


            [f    you need additional space for ANY section, please attach an additional sheet and reference that section.]

llev 06i03/2016
  Case: 1:18-cv-06874 Document #: 10-1 Filed: 01/07/19 Page 7 of 7 PageID #:170

                                                                                              and reference that section.]
             [lf you need additional space for ANY section, please attach an additional sheet


Give the name and address, if known, of each attorney who represented you in the following
stages of the judgment attacked

       (A) At preliminary hearing
       (B) At arraignment and plea
       (C) At trial
       (D) At sentencing
       (E) On appeal
       (F) In any post-conviction proceeding
       (G) Other (state):
PARTV_FUTURESENTENCE

Do you have any future sentence to serve following the sentence                                         by this conviction?
i] YES tr NO
Name and location of the court which imposed the sentence:



Date and length of sentence to be served in the future

WHEREFORE, petitioner prays that the court grant petitioner all relief to which he may be
entitled in this proceeding.

iSigned on:
                    (Date)                                     Signature of attorney         (if any)

                                                               I declare under penalty of perjury that the foregoing
                                                               is true and correct.

                                                               (Signature of petitioner)



                                                               (1.D. Number)




                                                               (Address)




              ilfyou need additional space forANY section, please attach an additional sheet and reference that section.l

llev   06/03/2016
